DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over published Japanese patent application JP2019003368A ("Tomono") in view of published Japanese patent application JPH11340972A ("Kobayashi").

Regarding claim 1, Tomono discloses:
A parking lot management system comprising: an in-vehicle communication device mounted in a vehicle, (pg. 3, p. 4)10 (“The vehicle 10 includes a communication unit 11 (not shown). The communication unit 11 transmits and receives signals. The vehicle 10 performs wireless communication with the parking lot management apparatus 20 via the communication unit 11. The vehicle 10 receives a signal from the parking lot management device 20, and performs automatic driving according to the signal.”)

a vehicle control 5application to be executed by a terminal device used by a user of the vehicle and having a communication function, (pg. 3, p. 5-6) (“The mobile terminal 30 is, for example, a portable navigation device, a tablet PC, or a smartphone. The portable terminal 30 includes a communication unit 31 (not shown). The communication unit 31 transmits and receives signals. The portable terminal 30 performs wireless communication with the parking lot management apparatus 20 via the communication unit 11.”)
(“The portable terminal 30 is possessed by the user of the vehicle 10. The mobile terminal 30 is installed with a vehicle allocation application 50 (not shown) that is software. According to the vehicle allocation application 50, a request to move the vehicle 10 parked in the parking area 101 to the vehicle allocation area 102 can be transmitted.”)
and a management device which is capable of communicating with the in-vehicle communication device and the terminal device (pg. 3, p. 5) (“The vehicle 10 includes a communication unit 11 (not shown). The communication unit 11 transmits and receives signals. The vehicle 10 performs wireless communication with the parking lot management apparatus 20 via the communication unit 11. The vehicle 10 receives a signal from the parking lot management device 20, and performs automatic driving according to the signal.”)
and manages at least one of a parking position, a movement trajectory, and a movement order of the vehicle using a parking lot in accordance with an instruction from the vehicle control application, (pg. 4, p. 5) (“The storage unit 21 d stores a vehicle allocation request received from the mobile terminal 30. The storage unit 21d stores the license plate number information of the vehicle 10, the allocation position ID of the vehicle 10 in the allocation area 102, the parking position ID of the vehicle 10 in the parking area 101, and the like.”)
(pg. 5, p. 12) (“The parking prevention device 70 is connected to the second parking lot management device 22 so as to be communicable in a wired or wireless manner. Based on the signal received from the second parking lot management device, the parking prevention device 70 puts the predetermined parking position in the parking area 101 into a state where parking is not possible (hereinafter referred to as a parking lock state). The parking lock state is, for example, a state in which a bar for prohibiting the vehicle 10 from entering the parking position is protruded.”)
wherein, when communication between the management device and the terminal device has succeeded, the in-vehicle communication device acquires the instruction from the vehicle control application via the management device, (pg. 11, p. 3) (“The first parking lot management device 21 transmits a vehicle allocation start notification to the mobile terminal 30 (step ST44). The vehicle allocation start notification includes information that the vehicle 10 has started moving toward the vehicle allocation area 102 and information such as the vehicle allocation position ID of the vehicle 10 in the vehicle allocation area 102. At this time, the time information generation unit 21c may be configured to calculate the estimated arrival time to the dispatch area 102, and the estimated arrival time may be included in the dispatch start notification.”)

Tomono does not disclose a backup communication method in case the primary method fails. Kobayashi discloses:
and wherein, when the communication between the management device and the terminal device has failed, the in-vehicle communication device acquires information 15from the vehicle control application through communication with the terminal device, [0035] (“Thus, the router 1 is connected to the router 4 through the dedicated line 63, the router 4, the ISDN line 71, the ISDN line 74, the router 3, and the dedicated line 62 with the router 2. A packet addressed to the router 3 can also be transmitted to the router 2, and communication between the terminal 4 and the terminal 7 can be continued even when a failure occurs in the leased line 61 and the ISDN line 73.”)
transmits the information acquired from the vehicle control application to the management device, [0035] (“Thus, the router 1 is connected to the router 4 through the dedicated line 63, the router 4, the ISDN line 71, the ISDN line 74, the router 3, and the dedicated line 62 with the router 2. A packet addressed to the router 3 can also be transmitted to the router 2, and communication between the terminal 4 and the terminal 7 can be continued even when a failure occurs in the leased line 61 and the ISDN line 73.”)
and transmits a result of communicating with the management device to the vehicle control application. [0035] (“Thus, the router 1 is connected to the router 4 through the dedicated line 63, the router 4, the ISDN line 71, the ISDN line 74, the router 3, and the dedicated line 62 with the router 2. A packet addressed to the router 3 can also be transmitted to the router 2, and communication between the terminal 4 and the terminal 7 can be continued even when a failure occurs in the leased line 61 and the ISDN line 73.”)
It would have been obvious to one of ordinary skill in the art to augment Tomono with the backup communication capabilities disclosed in Kobayashi. Alternate secure communication methods in case of failure of the primary communication method are a clear improvement to a system that needs to communicate wirelessly.

Regarding claim 2, Tomono discloses:
wherein the management device manages at least one of the parking position, the movement trajectory, and the movement order of the vehicle using the parking lot on the basis of information acquired from the in-vehicle communication device. (pg. 11, p. 4) (“The control unit 23b of the third parking lot management device 23 analyzes the imaging data acquired from the second camera 23c, determines whether or not the user has boarded the vehicle 10 and the vehicle 10 has moved from the dispatch area 102. It can be determined. When it is determined that the user gets on the vehicle 10 and the vehicle 10 has moved from the dispatch area 102, the control unit 23b transmits a first exit notification to the first parking lot management device 21.”)

Regarding claim 3, Tomono discloses:
wherein the management55 device communicates with the terminal device, (pg. 3, p. 11) (“The 1st parking lot management apparatus 21 is installed in the management room of parking lot 100, for example. The first parking lot management device 21 is configured to be able to communicate with the vehicle 10 and the portable terminal 30 via the wireless network 40.”)
acquires information from the vehicle control application, (pg. 3, p. 7) (“According to the vehicle allocation application 50, a request to move the vehicle 10 parked in the parking area 101 to the vehicle allocation area 102 can be transmitted.”)
accumulates the information in a storage unit, (pg. 4, p. 5) (“The storage unit 21 d stores a vehicle allocation request received from the mobile terminal 30. The storage unit 21d stores the license plate number information of the vehicle 10, the allocation position ID of the vehicle 10 in the allocation area 102, the parking position ID of the vehicle 10 in the parking area 101, and the like.”)
and transmits a processing result to the vehicle control application. (pg. 7, p. 2) (“When receiving the first arrival notification from the third parking lot management device 23, the first parking lot management device 21 transmits the second arrival notification to the portable terminal 30 (step ST12).”)

Regarding claim 8, Tomono discloses:
A parking lot management device including a first communication unit configured to 5communicate with an in-vehicle communication device mounted in a vehicle within a parking lot, (pg. 3, p. 4)10 (“The vehicle 10 includes a communication unit 11 (not shown). The communication unit 11 transmits and receives signals. The vehicle 10 performs wireless communication with the parking lot management apparatus 20 via the communication unit 11. The vehicle 10 receives a signal from the parking lot management device 20, and performs automatic driving according to the signal.”)
a second communication unit configured to communicate with a terminal device used by a user of the vehicle, (pg. 3, p. 5-6) (“The mobile terminal 30 is, for example, a portable navigation device, a tablet PC, or a smartphone. The portable terminal 30 includes a communication unit 31 (not shown). The communication unit 31 transmits and receives signals. The portable terminal 30 performs wireless communication with the parking lot management apparatus 20 via the communication unit 11.”)
and a control unit configured to integrate a result of communication of the first communication unit with the in-vehicle communication device and a result of communication of the second communication unit with the 10terminal device to control a parking lot use state of the vehicle, (pg. 5, p. 12) (“The parking prevention device 70 is connected to the second parking lot management device 22 so as to be communicable in a wired or wireless manner. Based on the signal received from the second parking lot management device, the parking prevention device 70 puts the predetermined parking position in the parking area 101 into a state where parking is not possible (hereinafter referred to as a parking lock state). The parking lock state is, for example, a state in which a bar for prohibiting the vehicle 10 from entering the parking position is protruded.”)

Tomono does not disclose a backup communication method in case the primary method fails. Kobayashi discloses:
wherein, when the communication of the second communication unit has failed, the control unit causes the first communication unit to acquire a result of direct communication of the in-vehicle communication device with the terminal device from the in-vehicle communication device.  [0035] (“Thus, the router 1 is connected to the router 4 through the dedicated line 63, the router 4, the ISDN line 71, the ISDN line 74, the router 3, and the dedicated line 62 with the router 2. A packet addressed to the router 3 can also be transmitted to the router 2, and communication between the terminal 4 and the terminal 7 can be continued even when a failure occurs in the leased line 61 and the ISDN line 73.”)

Regarding claim 9, Tomono discloses:
A parking lot management method to be executed by an in-vehicle communication device mounted in a vehicle, (pg. 3, p. 4)10 (“The vehicle 10 includes a communication unit 11 (not shown). The communication unit 11 transmits and receives signals. The vehicle 10 performs wireless communication with the parking lot management apparatus 20 via the communication unit 11. The vehicle 10 receives a signal from the parking lot management device 20, and performs automatic driving according to the signal.”)
a vehicle control application to be executed by a terminal device used by a user of the vehicle and having a communication function, (pg. 3, p. 5-6) (“The mobile terminal 30 is, for example, a portable navigation device, a tablet PC, or a smartphone. The portable terminal 30 includes a communication unit 31 (not shown). The communication unit 31 transmits and receives signals. The portable terminal 30 performs wireless communication with the parking lot management apparatus 20 via the communication unit 11.”)
(“The portable terminal 30 is possessed by the user of the vehicle 10. The mobile terminal 30 is installed with a vehicle allocation application 50 (not shown) that is software. According to the vehicle allocation application 50, a request to move the vehicle 10 parked in the parking area 101 to the vehicle allocation area 102 can be transmitted.”)
and a management device which is capable of communicating with the in-vehicle 20communication device and the terminal device, 
(pg. 3, p. 5) (“The vehicle 10 includes a communication unit 11 (not shown). The communication unit 11 transmits and receives signals. The vehicle 10 performs wireless communication with the parking lot management apparatus 20 via the communication unit 11. The vehicle 10 receives a signal from the parking lot management device 20, and performs automatic driving according to the signal.”)
the parking lot management method comprising: managing, by the management device, at least one of a parking position, a movement trajectory, and a movement order of the vehicle using the parking lot in accordance with an instruction from the vehicle control application; (pg. 4, p. 5) (“The storage unit 21 d stores a vehicle allocation request received from the mobile terminal 30. The storage unit 21d stores the license plate number information of the vehicle 10, the allocation position ID of the vehicle 10 in the allocation area 102, the parking position ID of the vehicle 10 in the parking area 101, and the like.”)
(pg. 5, p. 12) (“The parking prevention device 70 is connected to the second parking lot management device 22 so as to be communicable in a wired or wireless manner. Based on the signal received from the second parking lot management device, the parking prevention device 70 puts the predetermined parking position in the parking area 101 into a state where parking is not possible (hereinafter referred to as a parking lock state). The parking lock state is, for example, a state in which a bar for prohibiting the vehicle 10 from entering the parking position is protruded.”)
when communication between the management device and the terminal device 57 has succeeded, acquiring, by the in-vehicle communication device, the instruction from the vehicle control application via the management device; (pg. 11, p. 3) (“The first parking lot management device 21 transmits a vehicle allocation start notification to the mobile terminal 30 (step ST44). The vehicle allocation start notification includes information that the vehicle 10 has started moving toward the vehicle allocation area 102 and information such as the vehicle allocation position ID of the vehicle 10 in the vehicle allocation area 102. At this time, the time information generation unit 21c may be configured to calculate the estimated arrival time to the dispatch area 102, and the estimated arrival time may be included in the dispatch start notification.”)

Tomono does not disclose a backup communication method in case the primary method fails. Kobayashi discloses:
and when communication between the management device and the terminal device has failed, acquiring, by the in-vehicle communication device, information from the 5vehicle control application through communication with the terminal device, [0035] (“Thus, the router 1 is connected to the router 4 through the dedicated line 63, the router 4, the ISDN line 71, the ISDN line 74, the router 3, and the dedicated line 62 with the router 2. A packet addressed to the router 3 can also be transmitted to the router 2, and communication between the terminal 4 and the terminal 7 can be continued even when a failure occurs in the leased line 61 and the ISDN line 73.”)
 transmitting the information acquired from the vehicle control application to the management device, [0035] (“Thus, the router 1 is connected to the router 4 through the dedicated line 63, the router 4, the ISDN line 71, the ISDN line 74, the router 3, and the dedicated line 62 with the router 2. A packet addressed to the router 3 can also be transmitted to the router 2, and communication between the terminal 4 and the terminal 7 can be continued even when a failure occurs in the leased line 61 and the ISDN line 73.”)
and transmitting a result of communicating with the management device to the vehicle control application. [0035] (“Thus, the router 1 is connected to the router 4 through the dedicated line 63, the router 4, the ISDN line 71, the ISDN line 74, the router 3, and the dedicated line 62 with the router 2. A packet addressed to the router 3 can also be transmitted to the router 2, and communication between the terminal 4 and the terminal 7 can be continued even when a failure occurs in the leased line 61 and the ISDN line 73.”)



Regarding claim 10, Tomono discloses:
10A computer-readable non-transitory storage medium (pg. 6, p. 1) (“The function of the control unit 22b is realized by a processing circuit. The second parking lot management device 22 includes a processing circuit for realizing the function. The processing circuit may be a processing circuit 601 as dedicated hardware or a processor 602 that executes a program stored in the memory 603. In this case, the memory 603 may constitute the storage unit 22d. The communication unit 22a is a communication device 610 that performs wired or wireless communication.”)
 storing a program for causing a computer of a management device including a first communication unit configured to communicate with an in-vehicle communication device mounted in a vehicle within a parking lot (pg. 3, p. 4)10 (“The vehicle 10 includes a communication unit 11 (not shown). The communication unit 11 transmits and receives signals. The vehicle 10 performs wireless communication with the parking lot management apparatus 20 via the communication unit 11. The vehicle 10 receives a signal from the parking lot management device 20, and performs automatic driving according to the signal.”)
 and a second communication unit configured to communicate with a terminal device used by a user of the vehicle, (pg. 3, p. 5-6) (“The mobile terminal 30 is, for example, a portable navigation device, a tablet PC, or a smartphone. The portable terminal 30 includes a communication unit 31 (not shown). The communication unit 31 transmits and receives signals. The portable terminal 30 performs wireless communication with the parking lot management apparatus 20 via the communication unit 11.”)
(“The portable terminal 30 is possessed by the user of the vehicle 10. The mobile terminal 30 is installed with a vehicle allocation application 50 (not shown) that is software. According to the vehicle allocation application 50, a request to move the vehicle 10 parked in the parking area 101 to the vehicle allocation area 102 can be transmitted.”)

to:  15integrate a result of communication of the first communication unit with the in- vehicle communication device and a result of communication of the second communication unit with the terminal device to control a parking lot use state of the vehicle; (pg. 5, p. 12) (“The parking prevention device 70 is connected to the second parking lot management device 22 so as to be communicable in a wired or wireless manner. Based on the signal received from the second parking lot management device, the parking prevention device 70 puts the predetermined parking position in the parking area 101 into a state where parking is not possible (hereinafter referred to as a parking lock state). The parking lock state is, for example, a state in which a bar for prohibiting the vehicle 10 from entering the parking position is protruded.”)
when the communication of the second communication unit has succeeded, 20cause the first communication unit to receive an instruction from the user via the management device; (pg. 11, p. 3) (“The first parking lot management device 21 transmits a vehicle allocation start notification to the mobile terminal 30 (step ST44). The vehicle allocation start notification includes information that the vehicle 10 has started moving toward the vehicle allocation area 102 and information such as the vehicle allocation position ID of the vehicle 10 in the vehicle allocation area 102. At this time, the time information generation unit 21c may be configured to calculate the estimated arrival time to the dispatch area 102, and the estimated arrival time may be included in the dispatch start notification.”)

Tomono does not disclose a backup communication method in case the primary method fails. Kobayashi discloses:
 and when the communication of the second communication unit has failed, cause the first communication unit to acquire a result of direct communication of the in-vehicle communication device with the terminal device from the in-vehicle communication 25device. [0035] (“Thus, the router 1 is connected to the router 4 through the dedicated line 63, the router 4, the ISDN line 71, the ISDN line 74, the router 3, and the dedicated line 62 with the router 2. A packet addressed to the router 3 can also be transmitted to the router 2, and communication between the terminal 4 and the terminal 7 can be continued even when a failure occurs in the leased line 61 and the ISDN line 73.”)



Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomono and Kobayashi as applied to claims 1-3 and 8-10 above, and further in view of published U.S. patent application US20100240299A1 ("Karino").

Regarding claim 4, Tomono discloses:
wherein the management device causes parking lot use state information, which is information about a use state of the parking lot, to be stored in a storage unit and manages the parking lot use state information, (pg. 4, p. 5)  (“The storage unit 21 d stores a vehicle allocation request received from the mobile terminal 30. The storage unit 21d stores the license plate number information of the vehicle 10, the allocation position ID of the vehicle 10 in the allocation area 102, the parking position ID of the vehicle 10 in the parking area 101, and the like.”)
(Examiner’s note: parking position ID of the vehicle in the parking area is information concerning the use state of the parking lot, as it denotes an occupied parking space.)
Tomono does not disclose a means to reconstruct the state information from the vehicles. Karino discloses: 
and wherein, when the parking lot use state information has been reset, the 10management device acquires a part or all of information of vehicles using the parking lot from the in-vehicle communication device [0039] (“When the controller 16 successfully finds out and identifies the target data acquisition apparatus 1, the controller 16 performs an inter-vehicle communication complement process to acquire the remaining part of the partial data from the target data acquisition apparatus 1 via the inter-vehicle communication. The controller 16 can thereby act as a first complement section or means.”)
and reconstructs the parking lot use state information on the basis of the acquired information. [0040] (“When the controller 16 acquires an amount of the partial data enough to reconstruct the target content data, the controller 16 performs a content data reconstruction process to reconstruct the target content data by using the already-acquired partial data. Depending on types of the reconstructed content data, the controller 16 may perform various operations, e.g., outputting sound from the sound output device 14, displaying an image on the display device, and updating a program of the in-vehicle navigation apparatus, and the like.”)
It would have been obvious to one of ordinary skill in the art to supplement Tamano and Kobayashi with the method of reconstructing state information from the vehicles found in Karino. A large number of parking lots attempting to download a fresh set of data from an external server may cause the distribution server to be subjected to too much load (Karino, 0005) and thus slow down operations. Reconstructing the information by using a partial data set reduces the load applied to the distribution server and can reconstruct the full data set easily and in short order (Karino, 0013).

Regarding claim 5, Tomono discloses:
wherein the parking lot 15use state information includes some or all of a parking lot entering time of the vehicle, a movement trajectory at the time of entering, a scheduled departure time, and the presence or absence of designation of a platform to be used by the vehicle. (pg. 4, p. 5) (“The storage unit 21 d stores a vehicle allocation request received from the mobile terminal 30. The storage unit 21d stores the license plate number information of the vehicle 10, the allocation position ID of the vehicle 10 in the allocation area 102, the parking position ID of the vehicle 10 in the parking area 101, and the like.”) (Examiner’s note: parking position ID of the vehicle in the parking area is information concerning designation of a platform to be used by the vehicle, as it denotes an occupied parking space; see spec, pg. 44-45, defining “request or reservation” information as a platform.)

Claim(s) s 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomono, Kobayashi, and Karino as applied to claims 4 and 5 above, and further in view of published U.S. patent application US20190346840A1 ("Valeri").

Regarding claim 6, Tomono, Kobayashi, and Karino do not disclose a method of restricting a vehicle’s movements while communication between the vehicle and the management server is occurring. Valeri discloses:
wherein, when the parking 20lot use state information has been reset, the management device temporarily restricts the vehicle from entering and leaving the parking lot. [0064] (“In step 740, vehicle 812 carries out the rideshare task. In this step, as vehicle 812 approaches the pickup location, the vehicle 812 will slow down and stop next to entry device 821 (e.g., stopping within one (1) to three (3) feet of the entry device 821; otherwise stated, at a distance in which SRWC 841 can be established between telematics unit 824 and entry device 821—as represented in FIG. 8). In step 750, telematics unit 824 automatically communicates the first aspect of the vehicle information (e.g., the encrypted rideshare details or acoustic key) to entry device 821. In one embodiment of this step, entry device 821 will act as an information relay and subsequently send the first aspect of the vehicle information over to the security company 817.”)
It would have been obvious for one of ordinary skill in the art to augment Tomono, Kobayashi, and Karino with the method for restricting a vehicle’s movement disclosed in Valeri. State information of the parking lot is “information about a use state of the parking lot” (Specification, 0004) which reasonably comprises the time the vehicle has occupied the parking lot (Claim 5). Resetting said information would necessarily disrupt calculation of user payment; thus, to ensure the user pays the proper amount due, it would be beneficial to prevent their egress for a period after the state information has reset.

Regarding claim 7, Karino discloses:
wherein, when a state in which there is no acquisition of information from the in-vehicle communication device 25has continued for a predetermined time period or more, the management device56 determines that reconstruction of the parking lot use state information has been completed [0046-0048] (“In the broadcasting reception process, when the remaining part of the partial data cannot be received with the satellite radio tuner 11, the process proceeds to S6 after the elapse of the predetermined period of time. At S6, the controller 16 performs the data amount determination process to determine whether an amount of the partial data already acquired by the subject data acquisition apparatus 1 is enough to reconstruct the target content data. When the controller 16 determines that an amount of the already-acquired partial data is enough to reconstruct the target content data, corresponding to "YES" at S6, the process proceeds to S7.At S7, the controller 16 performs the content data reconstruction process to reconstruct the content data, and then, the flow of processes is ended.”)
Karino does not disclose a means to release the restriction on the vehicle. Valeri discloses:
and releases the restriction on the leaving of the vehicle. [0066] (“In step 760, the first and second aspects of the vehicle information are compared during a handshake process to negotiate entrance to the restricted area 899 via the opening of gate 825. Depending on the embodiment, this handshake process and comparison may occur at the entry device 821 or it may occur at security company 817. Also, depending on the embodiment, this comparison may be defined as the comparing and contrasting of rideshare details for validity and verification, or it may be defined as the recognition of acoustic key 834 by acoustic passcode 836 for validity and verification, or it may be defined as the comparing and contrasting of the captured information that was exhibited on display 823.”)
It would have been obvious for one of ordinary skill in the art to augment Tomono, Kobayashi, and Karino with the method for releasing the restriction on a vehicle’s movement disclosed in Valeri. Allowing the user to go about their business freely after the verification of the state information has been completed and they have satisfied the requirements to exit the parking lot is a matter of course.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP A. STANLEY whose telephone number is (571)272-3777. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDEEP A STANLEY/               Examiner, Art Unit 3664                                                                                                                                                                                         
/ADAM R MOTT/               Supervisory Patent Examiner, Art Unit 3664